Citation Nr: 0916918	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-31 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in May 2005.  During the pendency of 
this appeal, the Court in Dingess/Hartman found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in August 
2006.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and diabetes mellitus, or prostate cancer, 
although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2008).

Certain disorders associated with herbicide agent exposure in 
service, including type II diabetes mellitus and prostate 
cancer may be presumed service connected.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (2008).

In this case, the Veteran has asserted that he has type II 
diabetes mellitus and prostate cancer as a result of his 
exposure to Agent Orange.  Specifically, he stated that in 
Thailand, he daily worked on and inspected planes that had 
flown into Vietnam exposing him to the herbicide.  He 
reported that his job required him to climb onto the outside 
of these planes.  Service personnel records show he was 
stationed in Takhli Airbase, Thailand, between June 1966 and 
May 1967.  The evidence shows that he was diagnosed with 
diabetes around July 1998 but the records do not provide an 
initial diagnosis of diabetes.  Additionally, records show 
that the Veteran was diagnosed with prostate cancer in 
January 2001 and underwent a prostatectomy in April 2000.  

Reference is made to the VA M21-1 Manual Rewrite, Part IV, 
subpart ii, Chapter 10 n., wherein if the veteran alleges 
exposure to herbicides outside of Vietnam, the RO is to:  
Furnish the veteran's detailed description of exposure to 
C&P Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and 
request a review of DoD's inventory of herbicide operations 
to determine whether herbicides were used as alleged.  It 
does not appear that there has been compliance with this 
Manual provision.

Therefore, the Board finds that additional action is required 
to determine whether the Veteran was exposed to Agent Orange 
and, if so, for an opinion as to the relationship between 
that exposure and any present disability.


Accordingly, these matters are REMANDED for the following:  

1.  The Veteran should be contacted and 
notified of the specific type of 
information necessary for the service 
department records custodian to conduct a 
search.  Additionally, the Veteran should 
be requested to provide any and all 
additional medical records regarding his 
type II diabetes mellitus including the 
initial diagnosis of the disease.

2.  The AMC/RO is to:  Furnish the 
veteran's detailed description of 
exposure to C&P Service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE, and request 
a review of DoD's inventory of herbicide 
operations to determine whether 
herbicides were used as alleged.  

3.  If, and only if, Agent Orange 
exposure is verified, the Veteran should 
be scheduled for a VA examination.  Prior 
to the examination the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based on a review of the 
record, examination of the Veteran, and 
considering the verified exposure, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran has type II diabetes mellitus 
and/or prostate cancer related to 
service.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



